Citation Nr: 1410118	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent rating for degenerative joint disease of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.






INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987, September 1990 to May 1991, September 1990 to April 1991, March 2003 to May 2003, and July 2007 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A complete right ankle examination was last performed in December 2009.  A February 2014 appellate brief states that the Veteran's ankle has worsened since that time, and therefore a new VA examination should be conducted to assess the current level of severity of this disability.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from the Tampa VA Healthcare System, dated since September 2008.  

2. Then, schedule the Veteran for a VA examination to identify and evaluate all impairment involving his service-connected right ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner must be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the right ankle.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner must describe all functional impairment associated with the Veteran's right ankle.  A complete rational for all opinions must be provided.

3. Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

